                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

LAKENTAE ROBERSON,                                        )
                                                          )
                   Petitioner,                            )
                                                          )
           v.                                             )               No. 4: 19-cv-00013-JMB
                                                          )
JULIA CHILDREY,                                           )
                                                          )
                   Respondent.                            )

                                      MEMORANDUM AND ORDER

           This matter comes before the Court on petitioner Lakentae Roberson's Petition for Writ

of Habeas Corpus pursuant to 28 U.S.C. § 2241. For the reasons discussed below, the petition

will be summarily dismissed.

                                                   Background

           Petitioner is a Missouri state pretrial detainee, currently incarcerated at the St. Louis

County Justice Center. He has been charged in the Circuit Court of St. Louis County with first

degree murder, first degree assault or attempted assault, two counts of first degree burglary, and

third degree domestic assault. State of Missouri v. Roberson, No. 18SL-CR00348-01 (21st

Judicial Cir., St. Louis County). 1 The indictment was filed on March 22, 2018. Petitioner was

arraigned and appointed an attorney. According to a docket entry made on June 14, 2018, a jury

trial in petitioner's case is scheduled for July 15, 2019.

           On January 2, 2019, petitioner filed a document entitled "Motion for Writ of Habeas

Corpus" brought pursuant to § 2241. (Docket No. 1). Petitioner states that he has a Sixth

Amendment right to a speedy trial and that if the state cannot bring him to trial "per [the] 180

day rule, all charges against the accused must be dismissed with prejudice." He alleges that the
1
    Petitioner's criminal case was reviewed on Missouri Case.net, Missouri's online case management system.
state is attempting to violate his speedy trial right by setting his trial on a date beyond the 180-

day limit. As such, he requests that his criminal case be dismissed with prejudice.

                                                    Discussion

         Petitioner seeks to have his state criminal charges dismissed before trial due to an alleged

violation of his right to a speedy trial under the Sixth Amendment2 and the so-called "180 day

rule." 3 For the reasons discussed below, the Court must summarily dismiss his petition.

         Habeas corpus is generally a post-conviction remedy. See Peyton v. Rowe, 391 U.S. 54,

59 (1968). See also Jones v. Perkins, 245 U.S. 390, 391 (1918) (stating that it "is well settled that

in the absence of exceptional circumstances in criminal cases the regular judicial procedure

should be followed and habeas corpus should not be granted in advance of a trial"). However, a

state court defendant attempting to contest the authority of his or her pretrial detention may bring

a habeas petition pursuant to 28 U.S.C. § 2241. See Walck v. Edmondson, 472 F.3d 1227, 1235

(10th Cir. 2007) (stating "that a state court defendant attacking his pretrial detention should bring

a habeas petition pursuant to the general grant of habeas authority contained within 28 U.S.C. §

2241"); and Dickerson v. State of Louisiana, 816 F.2d 220, 224 (5th Cir. 1987) (stating that

pretrial petitions "are properly brought under 28 U.S.C. § 2241, which applies to persons in

custody regardless of whether final judgment has been rendered and regardless of the present

status of the case pending against him"). As such, a § 2241 petition is the appropriate method for

petitioner to attack his case on speedy trial grounds.

         Petitioner asserts that his case should be dismissed because his right to a speedy trial

pursuant to the Sixth Amendment and Missouri's speedy trial provisions has been violated. The

2
  The Sixth Amendment provides in relevant part: "In all criminal prosecutions, the accused shall enjoy the right to a
speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed."
U.S. Const. amend. VI.
3
  Petitioner also states that his claim is premised on the Federal Speedy Trial Act, 18 U.S.C. § 3161. By its terms,§
3161 applies to federal criminal cases, and is inapplicable to petitioner's state law charges.

                                                          2
crux of his contention rests in what he refers to as the "180 day rule." He states that his case must

be brought to trial within 180 days or be dismissed. Specifically, he notes that his trial, which is

currently scheduled for July 15, 2019, is beyond the 180-day period in which he believes he must

be tried.

        Clearly, petitioner is relying on a former version of the Missouri Speedy Trial Act, which

was repealed effective June 7, 1984. Prior to its repeal, Missouri law provided that when "a plea

of not guilty is entered at an arraignment the trial shall commence within one hundred eighty

days of arraignment." See State v. Bolin, 643 S.W.2d 806, 810 n.3 (Mo. 1983) (providing

statutory language). The current, operative version of the Speedy Trial Act does not have a 180-

day requirement. See State v. Engel, 859 S.W.2d 822, 830-31 (Mo. Ct. App. 1993) (stating that

the current "statute sets no deadline, and certainly not a deadline of 180 days"). Rather, the

statute provides that "[i]f defendant announces that he is ready for trial and files a request for a

speedy trial, then the court shall set the case for trial as soon as reasonably possible thereafter."

Mo. Rev. Stat. § 545.780(1). Thus, to the extent that petitioner is proposing that there has been a

violation of a strict statutory deadline, he is mistaken.

        Furthermore, with regards to Missouri's current Speedy Trial Act, federal courts do "not

have jurisdiction under 28 U .S.C. § 2241 ... to issue a writ of habeas corpus for violation of state

law by state authorities." Cain v. Petrovsky, 798 F .2d 1194, 1195 (8th Cir. 1986). Rather, such

claims based on state law and the actions of state officials must be addressed by a state court. Id.

See also Matthews v. Lockhart, 726 F.2d 394, 396 (8th Cir. 1984) (stating that in the context of a

§ 2254 habeas petition, the "question of whether the state violated its own speedy trial statute is a

matter for the state courts"). For these reasons, petitioner's speedy trial claim based on

Missouri's Speedy Trial Act must be dismissed.



                                                   3
       With regards to petitioner's Sixth Amendment claim, federal courts should not interfere,

absent extraordinary circumstances, with a state's "pending judicial processes prior to trial and

conviction, even though a prisoner claims he is being held in violation of the Constitution."

Sacco v. Falke, 649 F.2d 634, 636 (8th Cir. 1981). To that end, when a state prisoner is seeking

pretrial habeas relief on the basis of speedy trial issues, the prisoner is required to exhaust state

remedies, unless the prisoner can demonstrate the existence of special circumstances. See Braden

v. 301h Judicial Circuit Court of Kentucky, 410 U.S. 484, 489 (1973) (stating that "federal habeas

corpus does not lie, absent special circumstances, to adjudicate the merits of an affirmative

defense to a state criminal charge prior to a judgement of conviction by a state court"); Atkins v.

People of the State of Michigan, 644 F.2d 543, 546 (6th Cir. 1981) (stating that the doctrine of

exhaustion of state remedies is meant to protect state courts' opportunity to confront and resolve

constitutional issues within their jurisdictions, and is especially important in a speedy trial claim,

where the relief granted usually results in dismissal of the case); Neville v. Cavanagh, 611 F .2d

673, 675 (7th Cir. 1979) (stating that federal courts are reluctant to grant pretrial habeas relief,

and that in the interest of comity between federal and state courts, petitioner must first exhaust

his state remedies, absent a showing of "special circumstances"); and Moore v. De Young, 515

F.2d 437, 446 (3rd Cir. 1975) (stating that speedy trial issues require state exhaustion before there

can be federal habeas consideration, unless the petitioner can demonstrate "extraordinary

circumstances" that would obviate the exhaustion requirement). "The exhaustion requirement is

satisfied if the federal issue has been properly presented to the highest state court." Dever v

Kansas State Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994).

       In this case, petitioner has not demonstrated that he has exhausted his state court

remedies. Review of his state court proceeding indicates that petitioner has filed a number of



                                                  4
motions with the state trial court asserting the same grounds for dismissal as are before this

court, to wit: that the state has violated his right to have a trial within 180 days, and therefore, his

case must be dismissed. It does not appear that these motions have been set for a hearing or ruled

on by the court. More pertinently, petitioner has not filed for a writ of mandamus, which is the

vehicle explicitly provided by statute to enforce his speedy trial rights in state court. Mo. Rev.

Stat. § 545.780(2). He has also failed to establish any "special circumstances" that would allow

him to avoid exhausting his state remedies. See Dickerson, 816 F.2d at 227 (stating that the

constitutional right to a speedy trial does not qualify as a special circumstance that obviates the

exhaustion requirement).

       The Supreme Court has warned federal courts to guard against the interruption of state

adjudications by federal habeas proceedings. See Braden, 410 U.S. at 490. In particular, a

petitioner is not allowed to derail a pending state criminal proceeding by attempting to

prematurely litigate constitutional defenses in state court. See Neville, 611 F.2d 673, 676. Here,

petitioner is not attempting to compel a state trial, but to avoid one. His state criminal case has

been set for trial on July 15, 2019. Nonetheless, before that trial occurs, and before the outcome

of that trial - including his affirmative defenses - has been tested in state court, petitioner is

seeking to have this Court dismiss his case outright. The Court declines petitioner's request to

insert itself into an ongoing state criminal case or to circumvent state-court processes.

       Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a habeas petition if it plainly appears that the

petitioner is not entitled to relief. Rule 4 applies to habeas petitions arising under 28 U.S.C. §

2241. See Rule l(b) of the Rules Governing § 2254 Cases (stating that the "district court may

apply any or all of these rules to a habeas corpus petition not covered by Rule l(a)"). For the



                                                   5
reasons discussed above, it plainly appears that petitioner is not entitled to relief on his § 2241

petition. Therefore, the petition will be summarily dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner's petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 (Docket No. 1) is DISMISSED without prejudice. A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of appealability.

       Datedthis£1'-dayof       ~                     ,2019.




                                                 RONNIE L. WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 6
